Citation Nr: 1409347	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-41 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 16, 2012, and in excess of 50 percent thereafter.
  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 2002 to June 2008, which included two tours of duty in Iraq.  He is in receipt of the Combat Infantryman Badge (CIB), among other awards and decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the record.  

In July 2012, the Board remanded the initial rating appeal for PTSD to obtain updated VA treatment records and to provide the Veteran with another VA PTSD examination, with subsequent readjudication of the claim.  After completion of the ordered development, the case now returns to the Board.  

Based on the ordered development, an initial rating of 50 percent was awarded for PTSD effective August 16, 2012, the date of the VA PTSD examination.  See January 2013 rating decision.  On the first page of this decision, the Board has recharacterized the issue on appeal to reflect the staged rating.    

The Board has considered whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran is employed full-time, the Board finds that the issue is not raised, and is not part of the current rating appeal. 
FINDING OF FACT

For the entire initial rating period, the PTSD disability was manifested by sleep disturbance, irritability, feelings of detachment from family, anxiety and panic-like symptoms, flat affect, and social avoidance but generally getting along well with family, co-workers, and supervisors and generally performing well on the job.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating for PTSD, and no higher, are met for the portion of the rating period prior to August 16, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2013).  

2.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met or approximated for the portion of the rating period from August 16, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the initial rating appeal, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  The Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA. 

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA PTSD examinations in connection with the appeal in July 2008 and August 2012.  Collectively, the VA PTSD examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA PTSD examiners considered the history of the PTSD disability, as well as the Veteran's subjective complaints as it related to the current psychiatric symptomatology and its effects on his occupation and daily life, and performed a thorough mental evaluation of the Veteran; therefore, the VA PTSD examiners had adequate facts and data regarding the history and condition of the Veteran's PTSD disability when providing the medical opinions.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There has been no allegation or indication that there has been a material change in condition of the Veteran's PTSD disability since the last VA PTSD examination.  For these reasons, the Board finds that the VA PTSD examination reports are adequate for rating purposes, and there is no need for further examination.  

Also, service treatment records are complete and included in the record.  Post-service treatment records adequately identified as relevant to the Veteran's appeal have been obtained or otherwise submitted and are associated with the record.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing (1) fully explain the issues on appeal and 
(2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the Veteran provided testimony regarding his PTSD symptoms and their effect on his daily life and occupation.  The presiding AVLJ asked several questions to determine whether there were outstanding records relevant to the appeal, and considered the Veteran's request to be scheduled for another VA PTSD examination.  The Board subsequently remanded the appeal for updated VA treatment records and another VA PTSD examination.  For these reasons, the Board finds that the duties outlined under 38 C.F.R. § 3.103(c)(2) were satisfied.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  Because updated VA treatment records were obtained, and an adequate VA PTSD examination was provided in August 2012 with subsequent readjudication of the appeal, the Board further finds that there was compliance with the prior remand order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review. 

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD is rated at 30 percent prior to August 16, 2012, and rated at 50 percent thereafter, under the criteria found at 38 C.F.R § 4.130, DC 9411.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders. 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

Initial Rating Analysis for PTSD

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the Veteran's service-connected PTSD more closely approximates the schedular criteria for a 50 percent rating under DC 9411 for the portion of the rating period prior to August 16, 2012.  At the July 2008 VA PTSD examination performed approximately one month after service separation, the VA PTSD examiner noted that the Veteran managed his PTSD symptoms reasonably well when on his medication, and had considerably more difficulty with sleep, anger, irritability and guilt when he was off of his medication.  The July 2008 VA PTSD examiner noted that the Veteran was reportedly very much looking forward to starting his new job offshore, and it was too early to evaluate the effects of PTSD on the Veteran's occupational functioning.  The July 2008 VA PTSD examiner commented that the Veteran's increase in symptom severity mostly affected his wife of two years and children, and the Veteran used significant avoidance of them to protect them from his moods.  The July 2008 VA PTSD examiner noted that that the Veteran's exacerbated symptoms such as sleep impairment, hyperarousal, irritability, and anger had a negative effect on the Veteran's role as a father and husband, and the effect was moderate when the Veteran was off his medication and mild when the Veteran was on his medication.  The July 2008 VA PTSD examiner then assigned a GAF score of 64, which is reflective of some mild symptoms or some mild difficulty in social functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  The July 2008 VA PTSD examination report weighs against a finding that the disability picture associated with PTSD more closely approximates the criteria for an initial rating in excess of 30 percent prior to August 16, 2012. 

However, there is other evidence showing that the level of occupational and social impairment due to PTSD symptomatology more closely approximates the schedular criteria for the next higher 50 percent rating for this portion of the rating period.  For example, approximately one week after the July 2008 VA PTSD examination, the Veteran told a treating VA mental health care provider that he spent most of the day isolated in his bedroom, was highly detached from his family, had panic attacks, was very fearful in crowds or in response to loud noises, had frequent anxiety, and felt overloaded.  This evidence demonstrates disturbances of motivation and mood (e.g., frequent anxiety, panic attacks, and feeling overloaded), as well as difficulty in maintaining effective social (e.g., family) relationships, which are symptoms contemplated by the schedular criteria for a 50 percent rating.  Also, at a July 2008 VA combat Veteran psychosocial assessment, the Veteran demonstrated flat affect, which is another symptom contemplated in the schedular criteria for a 50 percent rating.  

Several months later, on a March 2009 VA Form 21-4138, the Veteran wrote that he had a "melt down" two days before starting the new job in 2008, was unable to leave his bedroom, and lost the job opportunity.  He then noted that he had another job, but his co-workers described him as an angry person.  Also, at the 2011 Board hearing, the Veteran testified that he experienced panic attacks, was paranoid, had no hobbies, was socially isolated, and had been turned down for promotion because he was not outgoing and had anger issues.  He testified that he had difficulty remembering names of persons he served with in the military or worked with in the past, and had to write everything down.  This evidence, collectively, shows occupational and social impairment with reduced reliability and productivity due to PTSD symptoms such as panic attacks, short- and long-term memory impairment, disturbances of motivation and mood (e.g., anxiety), and difficulty in establishing and maintaining effective work and social relationships throughout this portion of the rating period; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an initial rating of 50 percent for PTSD have been met for the portion of the rating period prior to August 16, 2012.  

Rating period prior to August16, 2012 and thereafter

Because PTSD is now rated at 50 percent for the entire rating period, the Board will next consider whether an even higher rating is warranted at any time during the entire rating period.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the disability picture associated with PTSD more closely approximates the schedular criteria for the next higher 70 percent disability rating for the entire rating period.  For the entire initial rating period, the PTSD disability was manifested by sleep disturbance, irritability, feelings of detachment from family, anxiety and panic-like symptoms, flat affect, and social avoidance but generally getting along well with family, co-workers, and supervisors and generally performing well on the job.  The evidence does not demonstrate or more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to PTSD symptoms, or worse. 

Regarding occupational impairment, the evidence weighs against finding that the Veteran's occupational impairment was so severe due to PTSD symptomatology to warrant an initial rating of 70 percent or higher for the entire rating period.  The evidence shows that the Veteran has had some difficulty at work due to psychiatric symptoms such as anxiety and anger but has been working for the same employer since shortly after service separation and has generally performed well on the job despite psychiatric symptomatology.  For example, in March 2010, the Veteran presented for treatment through VA and reported a number of psychiatric symptoms to include lack of interest in everything other than work, episodes of rapid thought and rapid speech and occasional impulsive acts once or twice a week, and extreme anxiety leading to anger and angry outbursts; however, he also told the treating VA medical provider that he had a job that he liked and that he performed well.  Later, at the August 2012 VA PTSD examination, the Veteran similarly reported daily anxiety and stress about work but also stated that he had worked for the same company as a wireman engineer since shortly after service separation, and did well on the job.  The VA PTSD examiner noted that the Veteran reported that he got along with his co-workers and supervisors but felt anxious every day about whether things were running correctly and occasionally broke into a sweat at work.  Although the Veteran testified at the Board hearing that psychiatric symptomatology has prevented him from being promoted due to anger issues and social avoidance, the Veteran has repeatedly stated that he is generally able to perform his job well.  This level of impairment more closely approximates occupational impairment with reduced reliability and productivity, which is contemplated by the current 50 percent schedular rating.          

Regarding social impairment, the evidence shows some difficulty establishing and maintaining effective relationships due to psychiatric symptoms such as detachment from others, social avoidance, and anxiety; however, the evidence does not show the level of social impairment contemplated by the next higher schedular rating of 70 percent.  When undergoing a VA combat veteran psychosocial assessment in July 2008, the Veteran reported infrequent contact with his mother and stated that he had five good friends.  At the July 2008 VA PTSD examination, the Veteran reported that he kept up with other soldiers he served with and had them over to his home on occasion.  Although the Veteran's wife later testified at the 2011 Board hearing that the Veteran no longer invited friends over to the house and isolated himself, the Veteran still reported having a few friends at the August 2012 VA PTSD examination.  Also, throughout the rating period, the Veteran has maintained effective relationships, albeit distant, with his wife and their children despite psychiatric symptomatology.  This evidence shows that he has been able to maintain effective social relationships during the rating period to some degree and weighs against the assignment of the next higher 70 percent disability rating.  The degree of social demonstrated (i.e., reduced reliability) is already contemplated in the 50 percent disability rating.  

Although a VA medical provider once assigned a GAF score of 50, which indicates serious PTSD symptoms or serious impairment in social or occupational functioning, it is of little probative value because the VA medical provider provided no explanation for the GAF score.  The Veteran's report of poor sleep is contemplated in the lesser included schedular criteria for a 30 percent rating (i.e., chronic sleep impairment), and his report of rapid speech and rapid thoughts once or twice per week approximates disturbances of mood and panic attacks more than once per week, which are contemplated by the schedular criteria for a 50 percent rating.  Also, although the Veteran vaguely referenced occasional impulsive acts and anger and angry outbursts, and impaired impulse control such as unprovoked irritability with periods of violence is a symptom contemplated by the schedular criteria for a 70 percent rating, the VA medical provider specifically described the Veteran's impulse control as "good."  The reported psychiatric symptoms and associated impairment reported by the Veteran at that time are not consistent with a finding of serious occupational and social impairment or serious symptoms due to PTSD.  More typically, mental health professionals have assigned GAF scores ranging from 58 to 64, which is indicative of mild to moderate symptoms or mild to moderate difficulty in social or occupational functioning.  The Board finds these GAF scores of greater probative value because they are more consistent with the disability picture for PTSD throughout the rating period.   

The Board notes that, in May 2009, the Veteran reported that he had sustained a Boxer's fracture a couple of weeks before for, what was described by the VA medical provider as "a relatively trivial matter." Aside from this one episode, the evidence does not show deficiency in impulse control with periods of violence.  At the July 2008 VA PTSD examination, the Veteran denied a history of assaultiveness.  Also, at the August 2012 VA PTSD examination, the VA PTSD examiner did not identify "impaired impulse control, such as unprovoked irritability with periods of violence" when selecting symptoms that applied to the Veteran's PTSD diagnosis.  While the Veteran reported in August 2008 that he had struck his wife, this was not indicative of a violent episode or impaired impulse control, as the Veteran did this during his sleep.  Such evidence of twitching and uncontrollable actions during sleep is like or similar to chronic sleep impairment, as the Veteran at that time is unaware of the object of his actions.  The Veteran's symptom of chronic sleep impairment is contemplated in the current 50 percent rating (i.e., it is specifically contemplated in the criteria for the lesser included 30 percent rating).    

The evidence also does not show that the Veteran had suicidal ideation or demonstrated speech that was intermittently illogical, obscure, or irrelevant.  Review of the VA PTSD examination reports and relevant VA treatment records shows that the Veteran consistently denied having suicidal ideation and has routinely demonstrated normal speech during this portion of the rating period.  The evidence also does not show spatial disorientation or neglect of personal appearance and hygiene during the period.  

Although the August 2012 VA PTSD examiner noted that the Veteran demonstrated difficulty in adapting to stressful circumstances, including work and a work-like setting, the Veteran has repeatedly reported doing well on the job despite psychiatric symptomatology and associated difficulty being promoted.  Also, the VA PTSD examiner specifically noted that the Veteran had moderate difficulty in social and occupational functioning.  Thus, the overall disability picture for PTSD is more consistent with the schedular criteria for a 50 percent rating, rather than a 70 percent rating.    

Upon review of relevant VA treatment records and the VA PTSD examination reports relevant to the entire rating period, the Board notes that the Veteran's PTSD is manifested by sleep disturbance, irritability, feelings of detachment from family, anxiety and panic-like symptoms, flat affect, and social avoidance but generally getting along well with family, co-workers, and supervisors and generally performing well on the job.  After considering the evidence of functional impairment and symptoms associated with PTSD, the Board finds that the level of occupational and social impairment is adequately contemplated by the criteria for the current 50 percent disability rating, and no higher initial rating is warranted at any time during the rating period.  

Extraschedular Consideration

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently 50 rating for the entire rating period.  In this case, the schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's PTSD.  The symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of symptoms and clinical findings.  For the entire initial rating period, the PTSD disability was manifested by sleep disturbance, irritability, feelings of detachment from family, anxiety and panic-like symptoms, flat affect, and social avoidance but generally getting along well with family, co-workers, and supervisors and generally performing well on the job.  
 
These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).




(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating of 50 percent for PTSD prior to August 16, 2012, is granted.  

An initial disability rating in excess of 50 percent for PTSD from August 16, 2012, is denied.  



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


